Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    September 19, 2019

The Court of Appeals hereby passes the following order:

A20A0027. JIMMY BRIDGES v. THE STATE.

         Jimmy Bridges was charged with two counts of armed robbery, three counts of
aggravated assault, one count of burglary, and one count of possession of a firearm
or knife during the commission of a felony arising from his participation in a violent
home invasion. We affirmed his convictions in an unpublished opinion. See Bridges
v. State, Case No. A18A0413 (decided June 20, 2018). Bridges subsequently filed
a motion to modify his sentence. The trial court denied the motion on September 20,
2018, and Bridges filed a notice of appeal on December 19, 2018.1 We lack
jurisdiction because the appeal was not timely filed.
         A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State,
264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Bridges filed his notice of
appeal 90 days after entry of the trial court’s order, his appeal is untimely, and it is
hereby DISMISSED for lack of jurisdiction.




         1
             Bridges directed his appeal to the Supreme Court, which transferred the case
to us.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 09/19/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.